Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 10, 2022

                                     No. 04-21-00095-CV

                                   MEAT SUPPLY, LLC,
                                       Appellant

                                              v.

                                510 GOOD LATIMER, LLC,
                                        Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-11151
                        Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
Sitting: Rebeca C. Martinez, Chief Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Irene Rios, Justice
         Beth Watkins, Justice
         Liza A. Rodriguez, Justice
         Lori I. Valenzuela, Justice

        Appellant’s motion for rehearing and en banc reconsideration is DENIED. See TEX. R.
APP. P. 49.3, 49.5.



                                                   _________________________________
                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2022.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court